Citation Nr: 0736349	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-36 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1943 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The appellant is a combat veteran who was exposed to 
acoustic trauma during service. 

2.  Resolving all doubt in the veteran's favor, current 
bilateral hearing loss is related to service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.385, 4.85 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in December 2005 and May 2007, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In May 2006, 
November 2006, and May 2007, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

As the Board is granting the claim for service connection for 
bilateral hearing loss, the agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The veteran essentially contends that he was exposed to 
combat noise which led to his current hearing loss.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Evidence of 
record reflects that the veteran served as a radar officer 
and as navigator on the J. Franklin Bell during World War II.  
He submitted copies of records for the ship that showed the 
ship's involvement in several combat operations, including 
the invasion of Leyte and other engagements.  The records 
documented that the veteran's vessel was under attack from 
aircraft and shore batteries.  The veteran provided lay 
statements of his involvement in these activities and 
exposure to noise from the firing of his ship's guns during 
several combat actions.  Therefore, the Board finds that the 
veteran served in combat.  His statements of being exposed to 
noise from enemy fire as well as his own ship's guns are 
consistent with the combat activity.  As such his exposure to 
acoustic trauma is conceded.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

Service medical records are negative for complaints or 
findings of hearing loss.  In fact, the examination report at 
service discharge noted the following hearing test scores:  
watch was 40/40 bilaterally, coin click was 20/20 
bilaterally, whispered voice was 15/15 bilaterally, and 
spoken voice was 15/15 bilaterally.   

The veteran currently has hearing loss as indicated by a July 
2007 VA examination report, which noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
85
85
85
LEFT
40
75
95
95
95

The average decibel loss was 80 decibels in the right ear and 
90 decibels in the left ear.  Speech recognition score using 
the Maryland CNC wordlist was 84 percent for the right ear 
and 72 percent in the left ear.  The VA examiner noted normal 
sloping to profound sensorineural hearing loss bilaterally 
with the left ear more involved than the right.  

As to the etiology of the veteran's disability, a December 
2005 private audiology report noted the veteran's report of 
repeated intense exposure to naval cannon gunfire during 
service.  The audiologist opined that it was more likely than 
not that this noise exposure contributed to the veteran's 
hearing impairment.  

Also, pursuant to the Board's April 2007 Remand, the veteran 
was afforded the examination in July 2007 for which the 
claims folder was reviewed in conjunction with the 
examination.  The examiner outlined the veteran's various 
military noise exposure including explosions and gunshots.  
Specifically, it was noted that the veteran stood near gun 
turrets and pompoms to enjoy the explosions once or twice a 
month for 20 to 50 gunshots each time.  He would also allow a 
gallon jug to trail the ship in the water and use it for 
target practice, sometime firing 1000 rounds at the jug.  
During battle, he would duck behind the bulkhead when fired 
upon.  The examiner also noted the veteran's occupational 
noise exposure as an engineer which included 30 minutes of 
factory noise per day but for which he wore hearing 
protection.  The veteran indicated that he did very little 
hunting and denied other noise exposure.  The examiner stated 
that he could not opine as to the etiology of the veteran's 
hearing loss without resort to mere speculation.  He 
indicated that the veteran's description of significant noise 
exposure was not corroborated by the evidence in the claims 
folder; the largest share of the reported noise exposure 
occurred outside of the veteran's assigned duties.  The 
examiner found that the veteran reportedly subjected himself 
to hazardous noise by choice and that his jobs in the service 
(navigator and radar office) did not necessitate exposure to 
noise.  The examiner stated that he had no means of verifying 
the veteran's reported noise exposure; the earliest 
audiometric data was from 2005 by which time aging would more 
likely than not have affected his hearing.  The veteran has 
indicated that hearing loss was gradual in nature.  Stating 
that he could not determine whether or not the veteran left 
service with any disabling hearing loss and if so to what 
degree, the examiner found that the veteran certainly did not 
leave service with his current level of hearing loss as he 
would not have passed hearing tests.  He also addressed the 
private audiology report noting that the opinion was based 
solely on the veteran's reported noise exposure and without 
benefit of the claims folder.  While the examiner agreed that 
the level of reported noise would likely result in some high 
frequency hearing loss, he could not find any evidence of 
hazardous noise exposure in the record to substantiate the 
veteran's own report.  

The private medical opinion states unequivocally that 
acoustic trauma contributed to the veteran's hearing loss and 
the only acoustic trauma mentioned was that experienced in 
service.  The VA examiner noted that other factors, including 
age, affected the veteran's hearing and noted that the 
veteran's description of hazardous noise in service was not 
corroborated in the claims folder.  However, since the 
appellant is a combat veteran, his statements of exposure to 
acoustic trauma in service are credible without the need for 
corroboration.  See 38 U.S.C.A. § 1154.  The examiner 
ultimately concluded that he could not determine whether the 
veteran's hearing loss was related to service without resort 
to speculation.  In effect, the private medical opinion 
relating the hearing loss to service is unrebutted.  

Resolving all doubt in the veteran's favor, service 
connection for bilateral hearing loss is established.  See 38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


